DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a method for producing a proof-mass assembly, classified in B23K 26/361.
II. Claims 12-20, drawn to a system for producing a proof-mass assembly, classified in B23K 26/0624.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice, respectively.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case both requirements are met.  The process as claimed can be practiced by a materially different apparatus such as one which uses a stationary table rather than a translation stage, and uses a laser that is coupled to the stage with focusing sonar or thermal imaging rather than optics.  Additionally, the apparatus as claimed can be used to practice a materially different process such as one which requires periodically increasing laser output or periodically stopping but otherwise maintaining intensity until thickness is reached, or using the laser to reach a predetermined flexibility or vibratory frequency, rather than a predetermined thickness.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired separate status in the art due to their divergent subject matter.  There would be a serious search burden (i.e. searching different CPC listings, and/or different search queries and terms, etc.) if the distinct limitations, as detailed above, of the different inventions were examined together. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 
In a return voicemail from Attorney Bao Tran on 06/09/2021 a provisional election was made without traverse to prosecute the invention of group II, claims 12-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-11 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The disclosure is objected to because of the following informalities: In the first page of the specification (first paragraph, line 2) there is disclosed “…with Serial No -         , filed concurrently…”  It is understood that an Application Number was not assigned to the related case at the time of filing, however the omission should now be corrected.  It appears that the referenced Application(s) is/are Serial Nos. 15/222,696 and/or 15/222,671.  Appropriate correction is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 discloses “the femtosecond laser applying a laser beam on the flexure arms over a plurality of passes until the bifilar flexure reaches a predetermined thickness, the laser periodically reducing a laser output” (lines 4-7; emphasis added).  The elected and examined claims are drawn to a “system for producing”, rather than a method of using a femtosecond laser.  It is not evident how the above cited language is intended to further limit the apparatus, as the limitations are drawn entirely to method steps of intended use.  It has been held that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite 
Claim 12 further discloses: “reducing a laser output to minimize damage from laser scanning and maximize bifilar flexure strength” (lines 7-8; emphasis added).  This is indefinite because one cannot know what is or is not sufficient to “minimize” damage or “maximize” strength.  For example, simply not using a laser to ablate would thus minimize damage from the laser and maximize the workpiece strength.  However, that interpretation, though reasonable according to the claim language, is not supported and thus indefinite.  The terms “minimize” and “maximize”, as presented, are indefinite because there is no industry standard for, nor is there any further explanation in the original disclosure of what is or is not considered to fall within the realm of being “to minimize damage …and maximize bifilar flexure strength”.  Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is proper. See MPEP 2173.05(b): Relative Terminology.
Claims 13-20 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 12.
Claims 14-16 are each further rejected as indefinite, because those claims do not recite any structural modifications of the claimed system, nor do any of the recited intended use functions define the system further.  Moreover, the claims appear to be drawn to a method of using a system rather than the system itself, as they should be presented.  The Applicant is respectfully reminded that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. This is especially true because one cannot ascertain how the claimed method steps are intended to limit the system.  For examples:
Claim 14 recites: “system of claim 12, wherein the femtosecond laser is scanned on each side of the flexure arms over a plurality of passes to gradually and evenly thin the bifilar flexure regions.”  The step of scanning over a plurality of passes does not clearly limit the claimed system, as claim 12 has already disclosed a translation stage.  Therefore making “passes” is already a capability of the system of claim 12.
Claim 15 recites: “system of claim 12, wherein the femtosecond laser feathers areas where the flexure arms connect to the flapper to form a gradual transition from a thick to a thin interface between the flexure arms and the support ring.”  The step of feathering is much the same as the step of making passes form claim 14, and the flexure arms and support ring are components of the intended product, not the claimed system.
Claim 16 recites: “system of claim 12, wherein after ablating the bifilar flexure, the laser ablates proof mass areas excluding the flexure arm areas and a predetermined area on top of the proof mass to enable the proof mass to be clamped between two pole pieces, wherein the pole 
Claims 17-20 are also further rejected as indefinite.  Those claims do not provide any further limitation of the system of claim 12, from which they depend.  The claims only provide information about the intended workpiece product and it is not apparent that this limits the claimed apparatus, as the products of claims 17-20 could be used on any laser system having a stage.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-16are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Roos et al. (US 2005/0098546 A1).
Regarding claim 12, as best understood, Roos discloses a system for producing a proof-mass (Micro-electro-mechanical systems: MEMS) assembly (Abstract; figs. 1-2; par. 0010), comprising: a translation stage (18) to receive a component (target, 14); and a femtosecond laser (10) optically coupled to the translation stage with focusing optics (24), the femtosecond laser applying a laser beam on the flexure arms (target) over a plurality of passes until the bifilar flexure (target) reaches a predetermined thickness, the laser periodically reducing a laser output to minimize damage from laser scanning and maximize bifilar flexure strength (figs. 1-2; pars. 10, 0020-0021 and 0025-0026).  Roos does not explicitly disclose that the intended work product 
Note: the claims are not drawn to a “flapper” product, nor its components: “a bifilar flexure with a pair of flexure arms”, “an opening or window” and “a support ring”.  Neither are the claims drawn to a method of making a flapper.  Each of those elements of the flapper is entirely directed to the intended product to be used by the claimed system, and does not apparently define the system in any way.  This is because any known femtosecond laser system with a stage can be used to work on the flapper of the intended product.  Moreover, the intended use of a laser on a flapper does not structurally define the laser nor its capabilities.
Roos discloses that the well-known laser system of claim 12 can be used on a number of products, including MEMS devices, which is a group that includes the intended flapper product.  Moreover, there is no indication in the instant application that any special devices were created, nor any special steps were devised or any surprising results achieved from the use of the well-known system of Roos, on a MEMS device, as originally intended, wherein that MEMS device is a flapper.  PHOSITA would have realized that any microelectronic element could be ablated using the femtosecond laser system of Roos, without any modification to the off-the-shelf system.
Regarding claim 13, as best understood, Roos discloses the system of claim 12, comprising a robot module (4-axis multi-axis positioning stage: 4-axis means that there is a rotational translation as well) to flip (4-th axis rotation) the flapper for the femtosecond laser to ablate the other side of the flexure arms (par. 0026).
Regarding claim 14, as best understood, Roos discloses the system of claim 12, wherein the femtosecond laser is capable of being scanned ("steer the laser beam 16 so that…any desired pattern having controlled depths… can be defined”) on each side of the flexure arms over a plurality of passes to gradually and evenly thin the bifilar flexure regions (par. 0026).  The Applicant is respectfully reminded that claims 14-20 are not and should not be drawn to a method, as they are statutorily drawn to an apparatus, i.e. the system of claim 12.
Regarding claim 15, as best understood, Roos discloses the system of claim 12, wherein the femtosecond laser is capable of being used such that it feathers areas (varying optical and focal length and lens location to vary intensity) where the flexure arms connect to the flapper to form a gradual transition from a thick to a thin interface between the flexure arms and the support ring (par. 0026).
Regarding claim 16, as best understood, Roos discloses the system of claim 12, wherein after ablating the bifilar flexure, the laser is capable of being used such that it ablates proof mass areas excluding the flexure arm areas and a predetermined area on top of the proof mass to enable the proof mass to be clamped between two pole pieces, wherein the pole pieces and the proof mass only contacts at a predetermined area opposite the contact arms (par. 0026).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roos, in view of Shintani (US 4,658, 647).
Regarding claim 17, as best understood, Roos discloses all of the elements of the current invention as detailed above with respect to claim 12.  Roos, however, does not explicitly disclose that the intended flapper product comprises a circular configuration except for parts adjacent the bifilar flexure and is spaced from the circular support ring by an annular or arcuate gap.
Shintani teaches that it is well known to provide a related system for producing a proof-mass (10) assembly, wherein an intended workpiece flapper (100) has a pair of flexure arms (104) hingedly supported by a bifilar flexure (the two of 104) spaced apart by an opening or window (110), the bifilar flexure extending radially inwardly from a support ring (102) (fig. 3); and wherein the flapper comprises a circular configuration except for parts (shoulders proximal to each of 104) adjacent the bifilar flexure and is spaced from the circular support ring by an annular or arcuate gap (108) (Abstract; figs. 3-6; col. 3, lines 3-26).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Roos to incorporate the shape and structure of the intended workpiece product of Shintani.  Roos discloses that the femtosecond laser of the well-known system can be used on MEMS devices, including accelerometers (par. 0021), such as the accelerometer of Shintani, which would naturally include the flapper product intended in the claim, as it is currently disclosed as being identical to that of Shintani.  This limitation would have been arrived at by routine use of the system of Roos, as it was intended, and without exercising any inventive ingenuity, on the product of Shintani, which falls within the intended product groups disclosed by Roos.
Regarding claim 18, as best understood, Roos discloses all of the elements of the current invention as detailed above with respect to claim 12.  Roos, however, does not explicitly disclose that the opening or window of the intended product comprises curvaceous corners
Shintani teaches that it is well known to provide the related system and intended product as detailed above, and further that the opening or window comprises curvaceous corners (fig. 3).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Roos to incorporate the curvaceous opening corners of the intended product of Shintani because it has no effect on the system of claim 12, and for the reasons applied above with respect to claim 17.
Regarding claim 19, as best understood, Roos discloses all of the elements of the current invention as detailed above with respect to claim 12.  Roos, however, does not explicitly disclose that the proof-mass assembly product is formed from a quartz wafer.
Shintani teaches that it is well known to provide the related system and intended product as detailed above, and further that the proof-mass assembly is formed from a quartz wafer (col. 1, lines 8-12).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Roos to incorporate the selected quartz material of the product of Shintani because it has no effect on the system of claim 12, and for the reasons applied above with respect to claim 17.
Regarding claim 20, as best understood, Roos discloses all of the elements of the current invention as detailed above with respect to claim 12.  Roos, however, does not explicitly disclose the intended product further comprising a first arcuate electrode on an upper surface of the flapper opposite a first pole piece and a second arcuate electrode on a lower surface of the flapper opposite a second pole piece.
Shintani teaches that it is well known to provide the related system and intended product as detailed above, and further that the product could comprise a first arcuate electrode (fig. 6: top one of 112, as viewed) on an upper surface of the flapper opposite a first pole piece and a second arcuate electrode (fig. 6: bottom one of 112) on a lower surface of the flapper opposite a second pole piece (figs. 3-6; col. 3, lines 36-51).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Roos to incorporate the upper and lower arcuate electrodes of the product of Shintani because it has no effect on the system of claim 12, and for the reasons applied above with respect to claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.